DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Status
2.	Claims 1-20 are under consideration in this Office Action. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 are drawn to a computer based method for treating acne vulgaris in an individual, said method comprising: obtaining a sample from said individual; identifying a strain of P. acnes within said sample;
determining using a machine learning model that said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and treating said individual with said benzoyl peroxide when said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide,
 	classified in G06K 9/6263.

II.	Claims 10-15 are drawn a method of treating acne vulgaris in an individual, said method comprising: providing benzoyl peroxide to said individual when a microbiome of a skin surface of said individual is found to comprise a strain of P. acnes selected from the group consisting of a K4 strain and an A2 strain, classified in A61P 17/10.
III.	Claims 16-20 are drawn a method for analyzing a therapeutic efficacy of a treatment for acne vulgaris in an individual, said method comprising: obtaining a sample from said individual; determining a presence of P. acnes within said sample; determining a sensitivity of said P. acnes to each one of a plurality of treatments; ranking said each one of said plurality of treatments based on said sensitivity thereby identifying a most effective treatment and a second most effective treatment; and generating a combination therapy that includes said most effective treatment and said second most effective treatment, classified in A61B 5/4848.
4.	The inventions are distinct, each from the other because of the following reasons:
A) Inventions I and either of II or III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the 
use of a machine learning model generated by a convolutional neural network is not required by the methods of Group II or III. Neither Group II or Group III is related to a computer based method of treatment.  The computer based method of treat acnes vulgaris using a machine learning model is used in a materially different process of using that the computer based method of treatment.  
Only Group II is drawn to a method of treating acne vulgaris in an individual; while only group III is drawn to a method for analyzing a therapeutic efficacy of a treatment for acne vulgaris. Therefore, the inventions have be shown to be distinct because the product as claimed can be practiced with another materially different process. 

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their 
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The inventions have acquired a separate status in the art in view of theirdifferent classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different filed of search (e.g. employing different search queries). 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645